Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nellie Victoria Lisle appeals the district court’s order affirming as supported by substantial evidence the Commissioner of Social Security’s adoption of the Administrative Law Judge’s denial of disability benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lisle v. Soc. Sec. Admin., 7:12-cv-00610-GEC, 2013 WL 4431317 (W.D.Va. Aug. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.